      Case 2:19-cv-10610-MVL-DPC Document 63 Filed 08/04/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 IN THE MATTER OF THE                                             CIVIL ACTION
 COMPLAINT OF MADERE & SONS
 MARINE RENTAL, LLC, AS                                           NO: 19-10610
 OWNER OF THE MOTOR VESSEL                                        C/W 19-11768
 MISS ALENE FOR EXONERATION
 FROM, OR LIMITATION OF,
 LIABILITY
                                                                  SECTION: "S" (2)

                                   ORDER AND REASONS

       IT IS HEREBY ORDERED that claimant Milton Picou's Motion to Sever Issues of

Maintenance and Cure (Rec. Doc. 56) is GRANTED, and the court will hold an expedited trial

on maintenance and cure.

                                        BACKGROUND

       Claimant, Milton Picou, was injured when the vessel he was operating, the M/V LYLA

ANGELLE, collided with the M/V MISS ALENE. Both vessel owners filed exoneration and/or

limitation actions in this court. Picou filed a Jones Act claim for negligence and unseaworthiness

against his employer, R&R Boats, Inc. ("R&R"), and an action for negligence under the General

Maritime Law against Madere & Sons Marine Rental, LLC ("Madere"), the owner/operator of

the MISS ALENE.

       Picou's medical care since his injury has resulted in only partial relief from the pain Picou

suffers that he attributes to the accident. On February 26, 2021, Dr. Andrew Todd recommended

that Picou undergo anterior lumbar fusion at L4-5 and L5-S1. Dr. Todd's report was provided to
      Case 2:19-cv-10610-MVL-DPC Document 63 Filed 08/04/21 Page 2 of 4




R&R on March 4, 2021, along with a request that R&R pay for the recommended treatment.

R&R responded with a request that Picou have an independent medical examination ("IME").

While the exam was conducted on April 5, 2021, the report of the IME by Dr. Gabriel Tender

was not provided until two and a half months later, on June 24, 2021. Dr. Tender disagrees with

the surgery recommendation, and R&R has refused to pay for it, requiring that the issue be

resolved at trial, currently set for January 31, 2022.

       With respect to maintenance payments, R&R is currently paying $9.00 per day, based on

its argument that Picou's deposition testimony supports only that amount, because he lives with

his parents. Picou contends that this amount is by definition unreasonable, and the minimum

reasonable amount is $35.00 per day. He also notes that he has an ongoing child support

obligation. R&R has not made any maintenance payments since December 2020, due to an

alleged overpayment calculated upon the $9.00/day rate.

       Picou now moves to sever the issues of maintenance and cure from the other issues in

this case, arguing that due to his ongoing pain, he does not wish to wait an additional six months

for trial. R&R has responded that it does not oppose severance in principle, but that time must be

allowed for the doctors to be deposed, and discovery regarding Picou's living expenses must take

place. Picou has replied that assuming Dr. Tender will testify at trial, he does not intend to

depose him. Picou further argues that requiring him to live on $9.00 a day for an additional six

months, relying on his parents' support and considering his child support obligation, justifies an

expedited trial on maintenance and cure.




                                                  2
         Case 2:19-cv-10610-MVL-DPC Document 63 Filed 08/04/21 Page 3 of 4




                                              DISCUSSION

          A seaman “may either sue separately for maintenance and cure . . . or, having filed one

   suit, ask for severance of the maintenance claim and an expedited trial of it by the court.” Tate v.

   Am. Tugs, Inc., 634 F.2d 869, 871 (5th Cir. 1981) (citations omitted). “The decision to sever a

   maintenance and cure claim is within the court's discretion.” Morgan v. Chet Morrison

   Contractors, Inc., 2008 WL 4758628, at *2 (E.D. La. Oct. 28, 2008) (quotations omitted). “In

   deciding whether to sever a maintenance and cure claim, courts consider the plaintiff's interest in

   an expediting trial of these issues, the proximity of the scheduled trial date, whether plaintiff has

   requested a jury trial, and whether the nonmoving party opposes the motion.” Id. (quotations

   omitted).

          In this non-jury matter, plaintiff's medical records reflect that he is experiencing level

   8/10 pain, and living on a maintenance amount below typical maintenance awards in this district.

   The trial date is six months away, and the court has the capacity to conduct a non-jury video trial

   prior to that date. Moreover, the practical impediments to an expedited trial – the deposition of

   one doctor and discovery regarding Picou's living expenses – can be quickly handled. The court

   thus finds in its discretion that an expedited trial is warranted. Accordingly,

          IT IS HEREBY ORDERED that claimant Milton Picou's Motion to Sever Issues of

   Maintenance and Cure (Rec. Doc. 56) is GRANTED, and the court will hold an expedited trial

   on maintenance and cure.

          IT IS FURTHER ORDERED that a telephone scheduling conference will be held on

Tuesday, 8/10/21 at 10:00 a.m. to establish deadlines for Dr. Todd's deposition and discovery
  ______________________


                                                     3
      Case 2:19-cv-10610-MVL-DPC Document 63 Filed 08/04/21 Page 4 of 4




regarding living expenses, and to set a new trial date;

       IT IS FURTHER ORDERED that counsel shall contact the assigned Magistrate Judge

as soon as possible to schedule a settlement conference to be held prior to the pre-trial

conference.

       New Orleans, Louisiana, this _____
                                     4th day of August, 2021.



                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE




                                                 4
